Title: Enclosure: Advertisements for Peter Laporte’s Boardinghouse and Gerard E. Stack’s Charlottesville Academy, [by 11 June 1819]
From: Jefferson, Thomas,Laporte, Peter
To: 


            
              
                 by 11 June 1819
              
              Education at Charlottesville.
              The subscriber, late of the Calfpasture in Augusta, has removed to Charlottesville, and there keeps a BOARDING HOUSE, for the accommodation of the pupils of the school for languages, opened by Mr. Stack, on the invitation of the Rector and friends of the University of Virginia. As a vacation is proposed in that school of a month and an half in mid-winter, the terms of boarding, from vacation to vacation, will be $126, one half, indispensably, in advance; each person finding their own bedding and washing. The style of their diet, and other regulations, will be whatever shall be recommended by the authorities of the University; and the subscriber and his family will strictly observe instructions to speak only in French with such boarders as wish to acquire the habit of conversing in that language.
              
                Charlottesville, June 15.
                P. LAPORTE.
              
            
            
              ********
              As it was found that the University could not be opened until the ensuing year, it was thought important to establish in the mean time, at Charlottesville, a school wherein the Greek and Latin languages might be taught critically, and youths properly prepared for entering into the schools of science, as soon as the University should be opened. The high recommendations of Mr. Stack, which were sent to me, induced my proposing his undertaking this school; and from the conversations I have had with him, and the methods I have observed him to pursue, since his arrival and commencement, I have no doubt he will entirely fulfil our expectations.
              Mr. Stack teaches French also, and with a view to furnish an opportunity of acquiring the habit of speaking that language to youths desiring it, Mr. Laporte and his family, in which it is habitually spoken, well known to the numerous travellers who have passed through the Calfpasture annually, has been invited to keep a boarding house for the accommodation of the pupils. The style of dieting recommended to him will be such as may combine comfort with temperance, and health with activity of mind.
              
                June 15.
                TH : JEFFERSON.
              
            
          